DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esaka et al. (JP2018185230).
As to claim 1, Esaka et al. (hereinafter Esaka) discloses a current sensor (10) for detecting electric current comprising at least two conductors (40, 41, 42); and at least two magnetoelectric conversion units (10, Fig. 9) to each of which at least two magnetism detection elements (P1, P2, P3; P4, P5, P6) including detection surfaces facing a same direction as each other with respect to the conductors (41, 42, 43), and detecting magnetic flux density (13) of magnetic flux input to the detection surfaces are disposed, and each of which outputs a signal according to a difference in the magnetic flux density between orthogonal components orthogonal to the detection surface of the magnetic flux input to the detection surface of each of the at least two magnetism detection elements (P1, P2, P3; P4, P5, P6), wherein, each of the at least two conductors (42, 43), an extending portion extending along a second direction orthogonal to a first direction being an adjacent direction of two conductors (42, 43) adjacent to each other, and a recessed portion including orthogonal portions extending along a third direction (41) orthogonal to both the first direction (42) and the second direction (43), and being recessed in the third direction (41) with respect to the extending portion are disposed, and each of the at least two magnetoelectric conversion units (P1, P2, P3; P4, P5, P6) is disposed with the detection 

    PNG
    media_image1.png
    696
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    297
    465
    media_image3.png
    Greyscale

As to claim 3, Esaka discloses that the two of the magnetoelectric conversion units (10) disposed in the respective recessed portions of the two conductors (40) adjacent to each other are mounted on surfaces different from each other of one substrate (20).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 2, 4, 6 and 8, the prior art fails to show that each of the magnetoelectric conversion units is disposed with the detection surface being offset to a side of one of the orthogonal portions from a middle portion in a direction along the second direction of the recessed portion, and the magnetoelectric conversion unit disposed in the recessed portion of one of the two conductors adjacent to each other is disposed at a position on an extension line extending along the first direction from the middle portion of the recessed portion of another of the two conductors.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 5, the prior art fails to show that the at least two conductors are three bus bars connected to a three-phase motor, and the three bus bars have the extending portions lined up in a row along the first direction.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 7, the prior art fails to show that the at least two conductors are three bus bars connected to a three-phase motor, and the 
As to claim 9, the prior art fails to show that when two conductors adjacent to each other are defined as a first conductor and a second conductor, a first magnetoelectric conversion unit disposed in a first recessed portion of the first conductor is disposed at a position on a second extension line extending along the first direction from a middle portion in a direction along the second direction of a second recessed portion of the second conductor, and a second magnetoelectric conversion unit disposed in the second recessed portion of the second conductor is disposed at a position on a first extension line extending along the first direction from a middle portion in a direction along the second direction of the first recessed portion of the first conductor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 10 - 11, the prior art fails to show that when two conductors adjacent to each other are defined as a second conductor and a third conductor, a second magnetoelectric conversion unit disposed in a second recessed portion of the second conductor is disposed at a position on a third extension line extending along the first direction from a middle .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Okumura et al. (9,164,132) is cited for its disclosure of a current sensor including a core formed by U-shaped flat plates made of a magnetic body and stacked together.
Umetsu et al. (11,035,888) is cited for its disclosure of a current sensor including a bus bar in which current to be detected flows.
Muraki et al. (7,626,376) is cited for its disclosure of an electric current detector having magnetic detector.
Akimoto et al. (9,880,206) is cited for its disclosure of an electric current sensor including a plurality of bus bars arranged in parallel, a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/REENA AURORA/Primary Examiner, Art Unit 2858